Citation Nr: 1233688	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-29 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right knee injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from April 1971 to November 1971 and from November 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Board remanded the claim for further development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The evidence does not show that the Veteran's residuals of a right knee injury with traumatic arthritis are manifested by limitation of flexion to 30 degrees or extension limited to 15 degrees; or recurrent subluxation or lateral instability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a right knee injury with traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261, 5262 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in December 2005 and July 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran to submit evidence from medical providers, statements for others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  These letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the affect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be Veteran specific).  The case was last adjudicated in December 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA medical treatment records, and VA examination reports. 

With respect to the prior remand directives, the Board notes that a VA examination was conducted as requested and additional VA treatment reports were obtained. Accordingly, the remand instructions were substantially complied with, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In April 1978, entitlement to service connection was granted for the residuals of a right knee injury with traumatic arthritis, and a 10 percent rating was assigned.  The Veteran's current claim for an increased rating for his service-connected right knee disorder was received in December 2005.  A January 2006 rating decision confirmed and continued the 10 percent evaluation for the disorder.  The Veteran appealed for a higher evaluation.

The RO has evaluated the right knee disability under Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability of the knee.  However, the Board notes that in the January 2006 rating decision, the RO noted that the 10 percent evaluation was based on painful motion of the joint, and thus, the disorder may be rated under Diagnostic Codes 5257, 5260, and 5261. 

Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating may be assigned.  A 20 percent rating is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.

At a January 2006 VA examination, the Veteran complained of pain that was occasionally sharp but otherwise aching in nature.  He stated that the knee bothered him on a daily basis.  The symptoms became worse with prolonged standing and walking.  He used pain medication as needed for pain relief.  He denied any incapacitating episodes in the past 12 months.  He reported that the knee gave way.  He indicated that there was stiffness, weakness, and locking/swelling of the knee.  He denied any episodes of dislocation or subluxation.  He also denied any effusion of the knee.  He stated that he experienced severe flare-ups of the knee every one to two months that caused him to have difficulty flexing the knee.  He denied any inflammation of the knee and reported that he could climb three flights of stairs.  

Examination of the knee revealed that right knee extension was to 0 degrees.  Flexion was to 110 degrees.  The examiner indicated that there was additional limitation of motion of the knee on repetitive motion; however, the examiner did not indicate how much in degrees the knee would be additionally limited.  There was no ankylosis of the knee.  Crepitus was noted on the right side of the knee.  There was no patellar or meniscus abnormality, nor was there any appreciated ligament laxity of the right knee when compared to the left knee.  McMurray's test revealed mild pain primarily along the superior aspect of the knee.  Motor strength test of the right lower extremity was 5/5.  X-rays of the knee revealed moderate degenerative joint disease, bipartite patella.  The Veteran's disability had a mild impact on chores, shopping, and traveling; a moderate impact on exercise, sports, and recreation; and no impact on feeding, bathing, dressing, toileting, and grooming.  The examiner stated that the Veteran's right knee disability had significant events on his occupational activities.  It was explained that the Veteran worked in maintenance and that he was able to do his job but had increased pain when climbing ladders and stairs. 

A November 2009 VA treatment record documents the Veteran' complaints of right knee pain with occasional instability.  X-rays of the right knee in November 2009 showed degenerative changes, more of the medial compartment, but were unremarkable otherwise.            

At a January 2011 VA examination, the Veteran complained of progressively worse knee pain with occasional instability/giving away of the knee.  He denied any weakness, swelling, or redness of the knee.  He indicated that there was stiffness of the knee.  He reported flare-ups of knee pain when he walked or sat for long periods of time.  He used over-the-counter medication for pain relief.  He also used a cane when necessary.  

On examination, he walked with a limp.  His heel walking, toe walking, and heel to toe walking were normal.  The knee was positive for bony crepitus.  There was no synovial thickening or fluid collection in the knee.  There was tenderness along the medial aspect of the right knee.  Repetitive movements of the right knee passively and against resistance did not elicit fatigability or weakness.  Range of motion of the knee was from 0 to 140 degrees.  The Veteran complained of pain with the last 15 degrees of flexion.  Repetitive motion did not reveal weakness or excessive fatigability.  There was no muscle atrophy, swelling, joint effusion, muscle spasm, joint laxity, or varus or valgus deformity.  With respect to DeLuca criteria, the examiner noted that there would be some loss of range of motion due to fatigability upon repetitive use, but it could not be objectively measured.  X-rays of the knee revealed moderate osteoarthritis of the right knee without significant interval change.  There was small suprapatellar effusion.  The diagnosis was moderate degenerative joint disease of the right knee.  As for functional assessment, the examiner noted that the Veteran could walk for 1/2 mile and could stand for 15 minutes.  He did not require any ambulation aids.  He had a normal, steady nonantalgic gait.  He had normal heel, toe, and tandem gait.  He was independent in walking and transfers as well as in activities of daily living.  The Veteran's bathing, toileting, and dressing were normal.  He could participate in normal recreational activities and driving.  He did not have any medically enforced bed rest in the last 12 months.  He was gainfully employed without loss of work time.   

The Board finds that a rating greater than 10 percent for the service-connected right knee disability is not warranted under either Diagnostic Code 5260 or Diagnostic Code 5261.  Flexion was to 110 degrees and extension was to 0 degrees on VA examination in January 2006, and on VA examination in January 2011, flexion was to 140 degrees and extension was to 0 degrees.  A 20 percent rating under these codes requires limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. 

As for instability, although the Veteran contends that he experiences his right knee occasionally giving way, the objective medical evidence does not show any  instability of the right knee.  Specifically, neither the January 2006 nor the January 2011 VA examinations revealed any objective evidence of instability of the right knee.  Thus, a separate rating based on recurrent subluxation or lateral instability of the right knee under Diagnostic Code 5257 is not warranted. 

Moreover, as there has never been any evidence of ankylosis, frequent locking or effusion, cartilage removal, or tibia and fibula impairment, consideration of Diagnostic Codes 5256, 5258, 5259, is also not appropriate. 

Additionally, the evidence preponderates against finding that the Veteran's right knee pain is associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45 or the holding in DeLuca, 8 Vet. App. 202 (1995). 

The Board concludes that the medical findings are of greater probative value than the Veteran's subjective complaints regarding the severity of his right knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for the course of the claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261.  

As a final matter, the Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate official for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his service-connected right knee disability and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115   (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).   


ORDER

A rating in excess of 10 percent for residuals of a right knee injury with traumatic arthritis is denied.


____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


